

	

		II

		109th CONGRESS

		2d Session

		S. 2359

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  establish a Hospital Quality Report Card Initiative under the Medicare program

		  to assess and report on health care quality in hospitals. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Hospital Quality Report Card Act

			 of 2006.

		2.PurposeThe purpose of this Act is to expand

			 hospital quality reporting by establishing the Hospital Quality Report Card

			 Initiative under the Medicare program to ensure that hospital quality measures

			 data are readily available and accessible in order to—

			(1)assist patients

			 and consumers in making decisions about where to get health care;

			(2)assist purchasers

			 and insurers in making decisions that determine where employees, subscribers,

			 members, or participants are able to go for their health care;

			(3)assist health

			 care providers in identifying opportunities for quality improvement and cost

			 containment; and

			(4)enhance the

			 understanding of policy makers and public officials of health care issues,

			 raise public awareness of hospital quality issues, and to help constituents of

			 such policy makers and officials identify quality health care options.

			3.Hospital quality

			 report card initiative

			(a)In

			 generalTitle XVIII of the

			 Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end

			 the following new section:

				

					1898.Hospital Quality

				Report Card Initiative

						(a)In

				generalNot later than 18 months after the date of the enactment

				of the Hospital Quality Report Card Act of 2006, the Secretary, acting through

				the Administrator of the Centers for Medicare & Medicaid Services (in this

				section referred to as the Administrator) and in consultation

				with the Director of the Agency for Healthcare Research and Quality, shall,

				directly or through contracts with States, establish and implement a Hospital

				Quality Report Card Initiative (in this section referred to as the

				Initiative) to report on health care quality in subsection (d)

				hospitals.

						(b)Subsection

				(d) hospitalFor purposes of

				this section, the term subsection (d) hospital has the meaning

				given such term in section 1886(d)(1)(B).

						(c)Requirements of

				initiative

							(1)Quality

				measurement reports for hospitals

								(A)Quality

				measuresNot less than 2 times each year, the Secretary shall

				publish reports on hospital quality. Such reports shall include quality

				measures data submitted under section 1886(b)(3)(B)(viii), and other data as

				feasible, that allow for an assessment of health care—

									(i)effectiveness;

									(ii)safety;

									(iii)timeliness;

									(iv)efficiency;

									(v)patient-centeredness;

				and

									(vi)equity.

									(B)Report Card

				featuresIn collecting and reporting data as provided for under

				subparagraph (A), the Secretary shall include hospital information, as

				possible, relating to—

									(i)staffing levels

				of nurses and other health professionals, as appropriate;

									(ii)rates of

				nosocomial infections;

									(iii)the volume of

				various procedures performed;

									(iv)the availability

				of interpreter services on-site;

									(v)the accreditation

				of hospitals, as well as sanctions and other violations found by accreditation

				or State licensing boards;

									(vi)the quality of

				care for various patient populations, including pediatric populations and

				racial and ethnic minority populations;

									(vii)the

				availability of emergency rooms, intensive care units, obstetrical units, and

				burn units;

									(viii)the quality of

				care in various hospital settings, including inpatient, outpatient, emergency,

				maternity, and intensive care unit settings;

									(ix)the use of

				health information technology, telemedicine, and electronic medical

				records;

									(x)ongoing patient

				safety initiatives; and

									(xi)other measures

				determined appropriate by the Secretary.

									(C)Tailoring of

				hospital quality reportsThe Director of the Agency for

				Healthcare Research and Quality may modify and publish hospital reports to

				include quality measures for diseases and health conditions of particular

				relevance to certain regions, States, or local areas.

								(D)Risk

				adjustment

									(i)In

				generalIn reporting data as provided for under subparagraph (A),

				the Secretary may risk adjust quality measures to account for differences

				relating to—

										(I)the

				characteristics of the reporting hospital, such as licensed bed size,

				geography, teaching hospital status, and profit status; and

										(II)patient

				characteristics, such as health status, severity of illness, insurance status,

				and socioeconomic status.

										(ii)Availability

				of unadjusted dataIf the Secretary reports data under

				subparagraph (A) using risk-adjusted quality measures, the Secretary shall

				establish procedures for making the unadjusted data available to the public in

				a manner determined appropriate by the Secretary.

									(E)CostsThe

				Secretary shall—

									(i)compile data

				relating to the average hospital cost for ICD-9 conditions for which quality

				measures data are collected; and

									(ii)report such

				information in a manner that allows cost comparisons between or among

				subsection (d) hospitals.

									(F)VerificationUnder

				the Initiative, the Secretary may verify data reported under this paragraph to

				ensure accuracy and validity.

								(G)DisclosureThe

				Secretary shall disclose the entire methodology for the reporting of data under

				this paragraph to all relevant organizations and all subsection (d) hospitals

				that are the subject of any such information that is to be made available to

				the public prior to the public disclosure of such information.

								(H)Public

				inputThe Secretary shall provide an opportunity for public

				review and comment with respect to the quality measures to be reported for

				subsection (d) hospitals under this section for at least 60 days prior to the

				finalization by the Secretary of the quality measures to be used for such

				hospitals.

								(I)Availability of

				reports and findings

									(i)Electronic

				availabilityThe Secretary shall ensure that reports are made

				available under this section in an electronic format, in an understandable

				manner with respect to various populations (including those with low functional

				health literacy), and in a manner that allows health care quality comparisons

				to be made between local hospitals.

									(ii)FindingsThe

				Secretary shall establish procedures for making report findings available to

				the public, upon request, in a non-electronic format, such as through the

				toll-free telephone number 1–800–MEDICARE.

									(J)Identification

				of methodologyThe analytic methodologies and limitations on data

				sources utilized by the Secretary to develop and disseminate the comparative

				data under this section shall be identified and acknowledged as part of the

				dissemination of such data, and include the appropriate and inappropriate uses

				of such data.

								(K)Adverse

				selection of patientsOn at least an annual basis, the Secretary

				shall compare quality measures data submitted by each subsection (d) hospital

				under section 1886(b)(3)(B)(viii) with data submitted in the prior year or

				years by the same hospital in order to identify and report actions that would

				lead to false or artificial improvements in the hospital’s quality

				measurements, including—

									(i)adverse selection

				against patients with severe illness or other factors that predispose patients

				to poor health outcomes; and

									(ii)provision of

				health care that does not meet established recommendations or accepted

				standards for care.

									(2)Data

				safeguards

								(A)Unauthorized

				use and disclosureThe Secretary shall develop and implement

				effective safeguards to protect against the unauthorized use or disclosure of

				hospital data that is reported under this section.

								(B)Inaccurate

				informationThe Secretary shall develop and implement effective

				safeguards to protect against the dissemination of inconsistent, incomplete,

				invalid, inaccurate, or subjective hospital data.

								(C)Identifiable

				dataThe Secretary shall ensure that identifiable patient data

				shall not be released to the public.

								(d)Grants and

				technical assistanceThe Secretary may award grants to national

				or State organizations, partnerships, or other entities that may assist with

				hospital quality improvement.

						(e)Hospital

				quality advisory committee

							(1)EstablishmentThe

				Administrator, in consultation with the Director of the Agency for Healthcare

				Research and Quality, shall establish the Hospital Quality Advisory Committee

				(in this subsection referred to as the Advisory Committee) to

				provide advice to the Administrator on the submission, collection, and

				reporting of quality measures data. The Administrator shall serve as the

				chairperson of the Advisory Committee.

							(2)MembershipThe

				Advisory Committee shall include representatives of the following (except with

				respect to subparagraphs (A) through (D), to be appointed by the

				Administrator):

								(A)The Agency for

				Healthcare Research and Quality.

								(B)The Health

				Resources and Services Administration.

								(C)The Department of

				Veterans Affairs.

								(D)The Centers for

				Disease Control and Prevention.

								(E)National

				membership organizations that focus on health care quality improvement.

								(F)Public and

				private hospitals.

								(G)Physicians,

				nurses, and other health professionals.

								(H)Patients and

				patient advocates.

								(I)Health insurance

				purchasers and other payers.

								(J)Health

				researchers, policymakers, and other experts in the field of health care

				quality.

								(K)Health care

				accreditation entities.

								(L)Other agencies

				and groups as determined appropriate by the Administrator.

								(3)DutiesThe

				Advisory Committee shall review and provide guidance and recommendations to the

				Administrator on—

								(A)the establishment

				of the Initiative;

								(B)integration and

				coordination of Federal quality measures data submission requirements, to avoid

				needless duplication and inefficiency;

								(C)legal and

				regulatory barriers that may hinder quality measures data collection and

				reporting; and

								(D)necessary

				technical and financial assistance to encourage quality measures data

				collection and reporting;

								(4)Staff and

				resourcesThe Administrator shall provide the Advisory Committee

				with appropriate staff and resources for the functioning of the Advisory

				Committee.

							(5)DurationThe

				Advisory Committee shall terminate at the discretion of the Administrator, but

				in no event later than 5 years after the date of enactment of this

				section.

							(f)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section such sums as may be necessary for each of fiscal years

				2007 through

				2016.

						.

			(b)Conforming

			 AmendmentSection 1886(b)(3)(B)(viii) of the Social Security Act

			 (42 U.S.C. 1395ww(b)(3)(B)(viii)), as added by section 5001 of the Deficit

			 Reduction Act of 2005, is amended to read as follows:

				

					(VII)The

				Secretary shall use the data submitted under this clause for the Hospital

				Quality Report Card Initiative under section

				1898.

					.

			4.Evaluation of

			 the Hospital Quality Report Card Initiative

			(a)In

			 generalThe Director of the Agency for Healthcare Research and

			 Quality, directly or through contract, shall evaluate and periodically report

			 to Congress on the effectiveness of the Hospital Quality Report Card Initiative

			 established under section 1898 of the Social Security Act, as added by section

			 3, including the effectiveness of the Initiative in meeting the purpose

			 described in section 2. The Director shall make such reports available to the

			 public.

			(b)ResearchThe

			 Director of the Agency for Healthcare Research and Quality, in consultation

			 with the Administrator of the Centers for Medicare & Medicaid Services,

			 shall use the outcomes from the evaluation conducted pursuant to subsection (a)

			 to increase the usefulness of the Hospital Quality Report Card Initiative,

			 particularly for patients, as necessary.

			

